DETAILED ACTION
This action is in response to communication(s) filed on 3/20/2020.  
Claims 1-20 have been examined and are pending with this action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/20/2020 and 2/10/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Behrendt et al. (US 2012/0151272) in view of Portolani et al. (US 2006/0233186).

Regarding claim 1, Behrendt discloses a computer-implemented method comprising: 
determining a plurality of states of a machine (see Behrendt; [0029]; when an event is received indicating an incident on a given IT element, the corresponding FSM instance data is retrieved from a table (the FSMSTATES table in FIG. 3) and is used to create an in-memory instance of the appropriate FSM type and prime it with the system ID and state (CurrState) information as well as the event just received); 
comparing the plurality of states to yield a determination as to whether the machine is in an inconsistent state (see Behrendt; [0038]; The fault-tolerant FSM-based Automated Incident Management System 108 (AIMS) is built by modeling each type of IT element (e.g., Cloud infrastructure element, IT element, or other elements of computer systems and networks) as a Finite State Machine (FSM). The fault-tolerant FSM-based AIMS 108 employ a finite state machine engine to execute multiple instances of different FSM types 110 to track the state of different IT elements in the data center. The fault-tolerant FSM-based AIMS 108 is able to automate the handling of incidents occurring in the IT infrastructure by executing the FSM instance corresponding to the IT element with a fault indication, thereby exercising the domain knowledge encoded in the FSM definition of state transitions and actions to perform to handle the specific event automatically); 
when the determination is the machine is in the inconsistent state, switching one of the plurality of states to another state (see Behrendt; [0038]; Each FSM definition (type) in 110 models the life cycle of a given type of IT element from birth to death in terms of the states it transitions through in response to problems that are reported, and corrective actions that are taken during state transitions). 
However the prior art does not explicitly disclose when the determination is the machine is not in the inconsistent state, repeating the determining of the plurality of states.
Portolani in the field of the same endeavor discloses techniques for preventing the formation of loops in a network.  In particular, Portolani teaches the following:
when the determination is the machine is not in the inconsistent state, repeating the determining of the plurality of states (see Portolani; [0044]; While port P0 is in the loop inconsistent state, the spanning tree protocol engine 208 preferably checks for the receipt of any BPDU messages on port P0, as indicated by decision block 314 (FIG. 3B). As indicated by No arrow 315 which loops back onto decision block 314, the spanning tree protocol engine 208 keeps checking for the receipt of any BPDU messages).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to modify the prior art with the teaching of Portolani in order to incorporate techniques for preventing the formation of loops in a network.  One would have been motivated because a need exists to prevent the formation of loops that are undetectable by the spanning tree protocol (see Portolani; [0022]).

Regarding claim 2, Behrendt-Portolani discloses the computer-implemented method of claim 1, wherein, the plurality of states include a current state and an anticipated state, and the current state is determined by analyzing an active log of the machine (see Behrendt; [0063]; FIGs. 4A and 4B are flow diagrams illustrating logging events and analyzing events). 

Regarding claim 3, Behrendt-Portolani discloses the computer-implemented method of claim 1, further comprising: determining an action to change the inconsistent state, the action including rebooting the machine (see Behrendt; [0017]; In the AIMS context, such an action, to react to an incident reported on a server for example, might involve restarting a failed process on the server, rebooting the server, reimaging the server, etc.). 

Regarding claim 4, Behrendt-Portolani discloses the computer-implemented method of claim 1, further comprising: determining an action to change the inconsistent state, the action including causing one or more processes to be terminated to free up resources for the machine (see Behrendt; [0040]; If other events received on that system indicate that an earlier scheduled corrective action is no longer required, then the fault-tolerant FSM-based AIMS 108 will indicate to the WF that it should not execute and the WF will terminate immediately). 

Regarding claim 5, Behrendt-Portolani discloses the computer-implemented method of claim 1, further comprising: 
in response to the machine being in the inconsistent state, determining a previous state of the machine that is immediately before a current state by looking up a table of possible states on the machine, the table including one or more actions the machine is allowed to perform and all possible states the previous state is allowed to transition to (see Behrendt; [0085]; In 512, a check is made to see if the highest log level for the given FSM instance (handling the event with ID EventId) is 2. If true, then it means that the FSM instance execution was never started (i.e., a thread in the Thread pool was never assigned to execute it), or that it did start execution, but did not get to the step to try to schedule a workflow. The assumption then is that the prior FSM instance execution has had no external side effects, since the only side effects are workflow executions. In that case, the execution of the FSM instance can be rescheduled and started from the beginning, for the value of current state used in the previous execution as recorded in the FSM States table. At 514, the FSM instance is rescheduled for replay. The event queue contains the entry representing the event with EventId that is associated with this FSM instance. The recovery thread creates a work item (object) associated with this event to reschedule the FSM instance, repeating many of the steps of 416 in FIG. 4A. The work item includes the data required to re-execute the FSM instance, namely the SystemId of the IT element, the SystemType used to instantiate the correct FSM type, the CurrState value representing the start state for the previous execution which did not complete, and the EventID--all fields of the FSM States table--and the EventName field fetched from the Event Queue table looked up by EventId. The recovery thread reinserts the work item into the thread pool queue. The work item will be processed once the thread pool is initialized in step 506. Another difference with regular FSM instance scheduling is that the log 3 entries, corresponding to timers scheduled by the FSM instance for the given EventId during the previous incomplete execution, are cleared (the in-memory timers are not running yet after the restart), since when the FSM instance will be reexecuted, it will restart any timers required for handling the event as per the FSM definition and new log 3 entries will be created. The processing then continues to 510 to repeat the check for the next entry found in the FSM States table with the Lock flag set to 1). 

Regarding claim 6, Behrendt-Portolani discloses the computer-implemented method of claim 5, further comprising: causing the state machine to be reverted to the previous state; and causing one or more actions associated with the previous state of the state machine to be re-executed (see Behrendt; [0085]; In 512, a check is made to see if the highest log level for the given FSM instance (handling the event with ID EventId) is 2. If true, then it means that the FSM instance execution was never started (i.e., a thread in the Thread pool was never assigned to execute it), or that it did start execution, but did not get to the step to try to schedule a workflow. The assumption then is that the prior FSM instance execution has had no external side effects, since the only side effects are workflow executions. In that case, the execution of the FSM instance can be rescheduled and started from the beginning, for the value of current state used in the previous execution as recorded in the FSM States table. At 514, the FSM instance is rescheduled for replay. The event queue contains the entry representing the event with EventId that is associated with this FSM instance. The recovery thread creates a work item (object) associated with this event to reschedule the FSM instance, repeating many of the steps of 416 in FIG. 4A. The work item includes the data required to re-execute the FSM instance, namely the SystemId of the IT element, the SystemType used to instantiate the correct FSM type, the CurrState value representing the start state for the previous execution which did not complete, and the EventID--all fields of the FSM States table--and the EventName field fetched from the Event Queue table looked up by EventId. The recovery thread reinserts the work item into the thread pool queue. The work item will be processed once the thread pool is initialized in step 506. Another difference with regular FSM instance scheduling is that the log 3 entries, corresponding to timers scheduled by the FSM instance for the given EventId during the previous incomplete execution, are cleared (the in-memory timers are not running yet after the restart), since when the FSM instance will be reexecuted, it will restart any timers required for handling the event as per the FSM definition and new log 3 entries will be created. The processing then continues to 510 to repeat the check for the next entry found in the FSM States table with the Lock flag set to 1).

Regarding claim 7, Behrendt-Portolani discloses the computer-implemented method of claim 5, further comprising: determining that an old state is removed from the machine or a new state is added to the machine; and updating one or more entries of the table associated with the old state or the new state (see Behrendt; [0070]; when that the "execute" operation completes successfully, the worker thread updates the FSM States table to record the results of the execution in persistent storage and to mark the completion of the event handling step. For instance, the current state field (CurrState) of the FSM instance is set to the state of the FSM instance when it finished executing at 424. Note that this information may be fetched from the Event-Action History table entry's nextStateAfterRestart field keyed on the EventId value, or by querying the FSM instance object itself). 

Regarding claim 8, Behrendt-Portolani discloses the computer-implemented method of claim 1, further comprising: periodically determining a current state of the machine is according to a predefined schedule or in response to at least one particular event happening on the machine (see Behrendt; [0030]; timers can be started by any FSM instance in order to take an action if some other expected event is not received after a given period of time that is domain-specific. This feature is supported in FSM definition languages such as SCXML. Timers are typically set using in-memory mechanisms (e.g., the Java library has a timer abstraction). Expiration of a timer thus set is assumed to also generate an event, an internal one that is processed by the FSM and drives a state transition as encoded in the FSM definition). 

Regarding claim(s) 9-16, do(es) not teach or further define over the limitation in claim(s) 1-8 respectively.  Therefore claim(s) 9-16 is/are rejected for the same rationale of rejection as set forth in claim(s) 1-8 respectively.

Regarding claim(s) 17-20, do(es) not teach or further define over the limitation in claim(s) 1, 5-7 respectively.  Therefore claim(s) 17-20 is/are rejected for the same rationale of rejection as set forth in claim(s) 1, 5-7 respectively.


Conclusion
For the reason above, claims 1-20 have been rejected and remain pending.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY H TRAN whose telephone number is (571)270-5638.  The examiner can normally be reached on Monday - Friday 9am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 571-272-3951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JIMMY H TRAN
Primary Examiner
Art Unit 2456



/JIMMY H TRAN/Primary Examiner, Art Unit 2456